DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 27 January 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and the rejections under 35 U.S.C. 112 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action of 27 October 2020 (“the office action”), Japanese Patent Application Publication No. JP 3-23915 (“Shibata”) discloses a molding method in which a mold-side alignment mark and a film-side alignment mark are imaged by a camera in order to position a film with respect to a mold. See paragraphs 14-20 of the office action. However, Shibata fails to disclose or suggest arranging the mold-side alignment mark colored with a transparent color on a transparent plate in the mold, as required by claim 1. The remaining prior art also fails to disclose this feature. Accordingly, there is nothing to suggest modifying Shibata to include it. Claims 2, 3, 5 and 6 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARC C HOWELL/Primary Examiner, Art Unit 1774